November 14, 2008


Ms. Linda P. Wills
Wilson, Elser, Moskowitz, Edelman & Dicker LLP
5847 San Felipe, Suite 2300
Houston, TX 77057

Mr. Stephen Douglas Pritchett Jr.
Beck, Redden & Secrest, L.L.P.
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010
Honorable Kenneth Price Wise
152nd District Court
201 Caroline, 11th Floor
Houston, TX 77002

RE:   Case Number:  08-0192
      Court of Appeals Number:  14-08-00005-CV
      Trial Court Number:  2007-64475

Style:      IN RE  NEXT FINANCIAL GROUP, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The  stay  order  issued  March  28,
2008 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Theresa    |
|   |Chang          |
|   |Mr. Ed Wells   |